382 U.S. 19 (1965)
ALAMO EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 357.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Reagan Sayers and Ewell H. Muse, Jr., for appellants.
Acting Solicitor General Spritzer, Assistant Attorney General Turner, Lionel Kestenbaum, Robert W. Ginnane and Arthur J. Cerra for the United States et al. William E. Cureton for appellees Central Freight Lines, Inc., et al.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.